UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1660


WILLIAM EARL SMITH,

                 Plaintiff – Appellant,

          v.

OPRAH WINFREY,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00182-RAJ-FBS)


Submitted:   August 18, 2010                 Decided:   September 9, 2010


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Earl Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William Earl Smith appeals the district court’s order

dismissing     this    civil    action   pursuant     to    Fed.    R.    Civ.    P.

12(h)(3) for want of jurisdiction.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                Smith v. Winfrey, No.

2:10-cv-00182-RAJ-FBS (E.D. Va. May 18, 2010).                     The motion to

seal is denied.         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately    presented     in    the

materials     before   the     court   and    argument     would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                         2